               IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                        SOUTHERN DIVISION


 SKYLA P. TAYLOR                               §                        PLAINTIFF
                                               §
                                               §
 v.                                            §     Civil No. 1:18cv90-HSO-JCG
                                               §
                                               §
 AAA AMBULANCE SERVICE                         §                      DEFENDANT


    ORDER ADOPTING MAGISTRATE JUDGE’S [23] REPORT AND
  RECOMMENDATION AND DISMISSING CASE WITHOUT PREJUDICE

      This matter comes before the Court on the Report and Recommendation [23]

of United States Magistrate Judge John C. Gargiulo, entered in this case on

December 18, 2018. Based upon the Magistrate Judge’s review of the record and

relevant legal authority, he recommended that this case be dismissed without

prejudice pursuant to Federal Rule of Civil Procedure 41(b) for Plaintiff’s failure to

prosecute and to abide by the Court’s Orders. R. & R. [23] at 3. The Court finds

that the Report and Recommendation [23] should adopted in its entirety as the

finding of this Court and that this case should be dismissed without prejudice.

                                    I. BACKGROUND

      Plaintiff Skyla P. Taylor (“Plaintiff”) filed a Complaint [1] in this Court on

March 27, 2018, through retained counsel. The Complaint asserted claims against

her former employer, AAA Ambulance Service, for retaliation pursuant to Title VII

of the Civil Rights Act of 1964, 42 U.S.C. §§2000e, et seq., and 42 U.S.C. § 1981.

Compl. [1] at 1; Order [14] at 1.

                                           1
      On July 26, 2018, Plaintiff’s counsel filed a Motion [18] for Leave to

Withdraw, citing a conflict of interest. The Magistrate Judge entered an Order

[19] taking the Motion [18] under advisement and directed counsel to serve Plaintiff

with a copy of the Order. The Magistrate Judge also granted Plaintiff until

September 7, 2018, to either “(1) employ private counsel and have that counsel

enter a written notice of appearance in this case, or (2) notify the Clerk of Court, in

writing, that she will be representing herself in this case.” Order [19] at 1. The

Magistrate Judge cautioned that “[s]hould Plaintiff fail to either retain new counsel

or notify the Clerk of Court that she will be representing herself in this case, the

claims will be subject to dismissal.” Id.       After counsel filed a Certificate of

Service [20] indicating that he had served Plaintiff as directed, the Magistrate

Judge granted counsel’s Motion [18] for Leave to Withdraw. See Aug. 8, 2018, Text

Order.

      On September 6, 2018, prospective counsel contacted the Magistrate Judge’s

chambers via e-mail and indicated that he needed additional time to evaluate the

case before deciding whether to represent Plaintiff. See Sept. 6, 2018, Text Order.

The Magistrate Judge extended the time for retaining new counsel or otherwise

notifying the Court until October 10, 2018. See id.

      After Plaintiff did neither by this deadline, the Magistrate Judge entered his

first Order [21] to Show Cause on October 16, 2018, and required Plaintiff to show

cause in writing by November 6, 2018, why the case should not be dismissed for

failure to comply with the Court’s Orders. Order [21] at 2. The Magistrate Judge


                                            2
warned that “[s]hould plaintiff fail to timely respond or fail to show good

cause for her lack of compliance in this case, this matter may be dismissed

without further notice to Plaintiff.” Id.

      Plaintiff filed nothing by the November 6, 2018, deadline, and the Magistrate

Judge entered a Second Order [22] to Show Cause, requiring a response by

December 6, 2018. Plaintiff was again cautioned that her case may be dismissed

without further notice if she failed to respond or show cause. See Order [22] at 2.

      After the deadline to respond to the Second Order [22] to Show Cause passed

with no response from Plaintiff, the Magistrate Judge entered a Report and

Recommendation [23] on December 18, 2018, recommending that Plaintiff’s case be

dismissed without prejudice pursuant to Federal Rule of Civil Procedure 41(b) and

the Court’s inherent authority, due to Plaintiff’s failure to prosecute and obey

Orders of the Court. See R. & R. [23] at 3.

      Any objection to the Magistrate Judge’s Report and Recommendation [23]

was due within fourteen (14) days of service. L.U. Civ. R. 72(a)(3). To date,

Plaintiff has not filed any objection to the Magistrate Judge’s Report and

Recommendation [23].

                                 II. DISCUSSION

      Where no party has objected to a magistrate judge’s report and

recommendation, the Court need not conduct a de novo review of it.     28 U.S.C. §

636(b)(1) (“a judge of the court shall make a de novo determination of those portions

of the report or specified proposed findings and recommendations to which objection


                                          3
is made”). In such cases, the Court applies the “clearly erroneous, abuse of

discretion and contrary to law” standard of review. United States v. Wilson, 864

F.2d 1219, 1221 (5th Cir. 1989).

      Having conducted the required review, the Court concludes that the

Magistrate Judge’s findings are not clearly erroneous, nor are they an abuse of

discretion or contrary to law. The Court will adopt the Magistrate Judge’s Report

and Recommendation [23] as the opinion of this Court, and this civil action will be

dismissed without prejudice for Plaintiff’s failure to prosecute and to abide by the

Court’s Orders.

      Even under a de novo review, the result would not change. This Court has

the authority to dismiss an action for a plaintiff’s failure to prosecute under Federal

Rule of Civil Procedure 41(b) and under its inherent authority to dismiss the action

sua sponte. See Link v. Wabash Railroad, 370 U.S. 626, 630-31 (1962);

McCullough v Lynaugh, 835 F.2d 1126, 1127 (5th Cir. 1988). The Court must be

able to clear its calendar of cases that remain dormant because of the inaction or

dilatoriness of the parties seeking relief, so as to achieve the orderly and

expeditious disposition of cases.   Such a sanction is necessary in order to prevent

undue delays in the disposition of pending cases and to avoid congestion in the

calendar of the Court. See Link, 370 U.S. at 629-30.

      Plaintiff’s inaction represents a clear record of delay or contumacious

conduct, and it is apparent that Plaintiff no longer wishes to pursue this case.

Dismissal is warranted.


                                           4
                               III.   CONCLUSION

      IT IS, THEREFORE, ORDERED AND ADJUDGED that, the Report and

Recommendation [23] of United States Magistrate Judge John C. Gargiulo, entered

in this case on December 18, 2018, is ADOPTED in its entirety as the finding of

this Court.

      IT IS, FURTHER, ORDERED AND ADJUDGED that, this civil action is

DISMISSED WITHOUT PREJUDICE for Plaintiff’s failure to prosecute and to

abide by the Court’s Orders. A separate final judgment will be entered pursuant to

Federal Rule of Civil Procedure 58.

      SO ORDERED AND ADJUDGED, this the 28th day of January, 2019.


                                       s/ Halil Suleyman Ozerden
                                       HALIL SULEYMAN OZERDEN
                                       UNITED STATES DISTRICT JUDGE




                                        5
